internal_revenue_service number release date index number ------------------------------------- ------------------------------ ------------------------------- ------------------------ --------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc corp b06 plr-107486-05 date date -------------------------------------------- ----------------------------------------------- -------------------------------------------------------------------------------- re legend corporation x --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------- --------------------------------------------------------------- ----------------------------------------------------------- corporation y ---------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------- ----------------------------------------------------------- new parent --------------------------------------------------------------------------------------------------------------------- ----------------------------------------- ----------------------------------------------- jvco --------------------------------------------------------------- sub --------------------------------------------------------------- ------------------------------------------------------------ group --------------------------------------------------- --------------------------------------- ------------------------------- ----------------------------- ----------------------- ---------------------------- -------------------------------------------------- ----------------------------------------------- ------------------------------- ---------------------------- ------------------------------------------------------------ ------------------------------ ---------------------------- --------- plr-107486-05 country a country b class s shares class e shares class d shares bank bank depositary designated exchange ratio a b c d e f g h j j k l m --- --- ------ ------ ------ --------- ---------------- ------ -------- ---------------- ----------- ------------------ -- --- ---------------- ------------------ ------------------- ------------------------- plr-107486-05 n o p month date date date date date date date dear ---------------------- this letter responds to a request for rulings dated date submitted on behalf of corporation x corporation y and new parent regarding a proposed transaction additional information was received in letters dated march april and date the information submitted in the request and later correspondence is summarized below -------------------------- ----------------------- ----------------------- ----------------------- ------------------ summary of facts corporation x and corporation y are the shareholders of the group but are not themselves part of it and conduct no operations directly corporation x is a country a corporation corporation y was incorporated under the laws of country b corporation x and corporation y have decided for business reasons to create a single parent company to accomplish this corporation x and corporation y will engage in certain transactions the proposed transaction the steps of the proposed transaction some of which have been completed include the creation of new parent the corporation x transaction and the corporation y transaction each of which is defined below creation of new parent plr-107486-05 new parent was incorporated under the laws of country b but is tax-resident in country a new parent was purchased by jvco a country a corporation from a third party in month and until it was acquired by jvco had only held certain de_minimis portfolio investments the b ordinary shares of jvco are directly owned c by corporation x and c by corporation y new parent has outstanding a ordinary shares which are all beneficially owned by jvco for country b law purposes the legal_title to one new parent ordinary share is held by sub a country a corporation directly owned d by corporation x and e by corporation y which holds the share in trust for jvco in addition new parent has outstanding f class s shares and approximately g class e shares following the proposed transaction new parent also will have outstanding class a ordinary shares class a stock and class b ordinary shares class b stock the class a stock and the class b stock are identical however under the laws of country a and country b there are differences in the taxation of the dividends the corporation x transaction the corporation x transaction includes the exchange_offer and the deferred share route each of which is defined below on date new parent offered to acquire all the outstanding corporation x ordinary shares from their holders the corporation x shareholders in exchange for shares of class a stock the exchange_offer the exchange_offer will remain open for a specified term which may be extended by new parent the original term consummation of the exchange_offer is subject_to several conditions including at least h of the outstanding corporation x ordinary shares being tendered and not withdrawn by the end of the original term and the arrangement as defined below becoming effective with certain exceptions these conditions may be waived by new parent with the consent of corporation x and corporation y if the conditions to the exchange_offer have been satisfied and or waived at the end of the original term the tendered corporation x ordinary shares will be acquired by new parent in exchange for class a stock that exchange will be effected through the deferred share route as defined below exchange_offer new parent may provide for a subsequent offer period the grace period in which corporation x ordinary shares could be tendered in exchange for class a stock the grace period is considered to be part of the exchange_offer the grace period if any new parent may seek to acquire any corporation x ordinary shares that were not tendered with a view to obtaining i ownership of the corporation x ordinary shares as part of a plan with the exchange_offer and as expressly contemplated by the after the acquisition by new parent of the shares in the exchange_offer including plr-107486-05 the deferred share route the following steps have occurred or will occur in conjunction with the corporation x transaction to mitigate the imposition of country b tax i on date corporation y and corporation x each acquired a c interest in jvco from sub ii on date corporation x and corporation y capitalized jvco by transferring to it in the aggregate approximately j and k in cash iii on date new parent issued to jvco approximately g class e shares in exchange for approximately j in cash the class e shares have an aggregate par_value equal to their subscription price of approximately j at the time of their issuance the class e shares carried limited preferred rights iv on date jvco transferred legal_title to the class e shares to bank as nominee for jvco jvco retained the beneficial_interest in the class e shares v on date bank transferred the title to the class e shares to the depositary for entry in to the clearance system vi on date jvco declared that it held the beneficial_interest in the class e shares in trust proportionately for the corporation x shareholders trust vii at the end of the original term the corporation x ordinary shares that have been tendered to new parent and not withdrawn will be accepted by new parent as a result new parent will become the owner of the tendered corporation x ordinary shares viii at the end of the original term and upon delivery of the tendered corporation x ordinary shares a number of class e shares held by jvco in trust for the corporation x shareholders will be reclassified into class a stock the number of class e shares that are reclassified will be based on the designated exchange ratio in the exchange_offer under the terms of trust the reclassified class a stock will be transferred to tendering corporation x shareholders the remaining un-reclassified class e shares in trust will continue to be held for the benefit of non-tendering corporation x shareholders ix after the exchange_offer new parent may redeem the remaining un- reclassified class e shares or it may allow them to remain in trust for a period of no more than l months to facilitate the acquisition by new parent of plr-107486-05 corporation x ordinary shares that were not acquired in the exchange_offer including the grace period x trust will remain in existence until all such subsequent exchanges are completed at the end of those exchanges but no later than l months after the consummation of the exchange_offer including the grace period new parent will redeem any remaining un-reclassified class e shares for m and trust will be dissolved corporation y transaction in the corporation y transaction new parent will acquire corporation y ordinary shares through an arrangement under country b law the arrangement in exchange for class b stock pursuant to the arrangement all outstanding corporation y ordinary shares will be cancelled by corporation y corporation y will issue new ordinary shares to new parent resulting in ownership by new parent of i of the ordinary shares of corporation y and new parent will issue new shares of class b stock to the former holders of ordinary shares of corporation y the corporation y shareholders in addition as a step in the dividend access mechanism as defined below corporation y will issue n class d shares to bank prior to the arrangement corporation y cancelled and repaid in cash all corporation y preferred shares occurred or will occur in connection with the corporation y transaction additionally the following steps the dividend access mechanism have i pursuant to the arrangement the corporation y articles of association have been amended to provide for n class d shares the class d shares have no voting rights are redeemable at the option of corporation y for par_value which is o are entitled upon liquidation or winding up of corporation y to par_value which is o and dividends will be paid on the class d shares only if declared by the directors of corporation y out of corporation y’s available surplus or current profits there is no obligation on the part of corporation y or its directors to declare any dividends on the class d shares the maximum amount of dividends that may be declared on the class d shares for any dividend period will equal the aggregate amount of the dividend declared by new parent with respect to the class b stock for that dividend period ii the new parent articles of association provide that to the extent that a dividend is actually paid on the class d shares with respect to any dividend period the dividend payable on the class b stock by new parent for that period will be reduced by a corresponding amount iii on the effective date of the corporation y transaction and as part of the arrangement corporation y will issue the class d shares to bank the plr-107486-05 trustee an unrelated third party to hold under a_trust trust the material terms of which are as follows the trustee will hold for the benefit of the holders of the class b stock the class b stockholders any dividends that are actually paid on the class d shares and will promptly transmit any such dividends to the class b stockholders in the same manner as dividends on the class b stock are or would be transmitted the class b stockholders will have no interest in any other asset or property or right of trust and will have no right to compel the trustee to enforce any obligations that corporation y might have under the terms of the class d shares the trustee will hold for the benefit of corporation y any dividends that are received by the trustee on the class d shares but that remain unclaimed by the relevant class b stockholder for l years the trustee will pay these forfeited dividends over to corporation y after the end of that l- year period the trustee will also hold for the benefit of corporation y any earnings received by trust from the investment of trust assets which the trustee will pay over from time to time to corporation y iv if new parent declares dividends on the class a stock and the class b stock with respect to a particular dividend period the articles of association of new parent require it to declare dividends per share that are equal on a pre-tax basis for the class a stock and the class b stock v following a dividend declaration by new parent_corporation y may declare a dividend on the class d shares with respect to the same dividend period vi if a dividend on the class d shares is actually received by the trustee from corporation y the trustee will promptly pay that amount to the class b stockholders vii the only right class b stockholders have under trust is to force the trustee to disburse cash payments actually received from corporation y the class b stockholders will also have the right alternatively though not additionally to be paid such amounts from and against new parent viii the dividend otherwise payable by new parent to the class b stockholders will be reduced by the amount of the dividend if any received by them through trust to the extent that the dividend received by them through trust is less than the aggregate dividend declared by new parent on the class b stock an amount equal to the shortfall will be paid directly by new parent to the class b stockholders plr-107486-05 ix corporation y can choose not to declare and pay dividends on the class d shares at any time which effectively suspends the dividend access mechanism corporation y can also choose to terminate and at the request of new parent must terminate the dividend access mechanism at any time by redeeming the class d shares for o representations the following representations are made with respect to the proposed transaction a pursuant to the proposed transaction the corporation x shareholders who receive class a stock in the exchange_offer including any extension of the original term or during the grace period participating corporation x shareholders and the corporation y shareholders who receive class b stock in the arrangement together the transferors will receive their new parent stock in exchange for the transfer or cancellation of their corporation x ordinary shares and corporation y ordinary shares respectively b in connection with the proposed transaction i no stock_or_securities will be issued for services rendered to or for the benefit of new parent and ii no stock_or_securities will be issued for indebtedness of new parent that is not evidenced by a security or for interest on indebtedness of new parent which accrued on or after the beginning of the holding_period for the debt c to the knowledge of new parent_corporation x corporation y and their respective representatives none of the assets to be transferred were received by the transferors as part of a plan_of_liquidation of another corporation d no income items interests in or assets of a partnership patents or patent applications copyrights franchises trademarks or trade names technical know-how or accounts_receivable will be transferred to new parent pursuant to the proposed transaction e it is expected that the corporation x shareholders will transfer at least h of the corporation x ordinary shares to new parent pursuant to the corporation x transaction although new parent has the right to waive this requirement of the exchange_offer corporation x has solely ordinary shares outstanding new parent will acquire all corporation y ordinary shares pursuant to the corporation y transaction corporation y had solely ordinary shares and approximately l million of corporation y preferred shares outstanding the preferred shares were cancelled on date the corporation x ordinary shares and the corporation y ordinary shares acquired by new parent pursuant to the proposed transaction are not subject_to any liabilities and no liabilities of the plr-107486-05 transferors are being assumed by new parent pursuant to the proposed transaction f the proposed transaction is not the result of the solicitation by a promoter broker or investment house g the transferors will not retain any rights in their corporation x ordinary shares or corporation y ordinary shares to be transferred to new parent h no licenses or leases will be granted in exchange for stock_or_securities in connection with the proposed transaction i none of the assets to be transferred to new parent pursuant to the proposed transaction will be leased back to the transferors or a related_taxpayer within the meaning of sec_267 or any member_of_an_affiliated_group within the meaning of sec_1504 j no debt relating to the corporation x ordinary shares or corporation y ordinary shares being transferred is being assumed by new parent pursuant to the proposed transaction k the adjusted_basis and the fair_market_value of the assets to be transferred to new parent pursuant to the proposed transaction will be equal to or exceed the sum of the liabilities to be assumed by new parent plus any liabilities to which such assets are subject l there is no indebtedness between new parent and the transferors and there will be no indebtedness created in favor of the transferors as a result of the proposed transaction m following the proposed transaction approximately g class a ordinary shares ie the class a stock will be outstanding and held by participating corporation x shareholders assuming that i of the corporation x ordinary shares will be acquired by new parent in the exchange_offer and approximately p class b ordinary shares ie the class b stock will be outstanding and held by corporation y shareholders all the outstanding class a stock and class b stock will be issued to the transferors as consideration for the corporation x ordinary shares and corporation y ordinary shares acquired by new parent in the proposed transaction each share of class a stock and class b stock will entitle its holder to one vote per share on all matters submitted to the common shareholders of new parent to receive dividends as may be declared by the new parent board_of directors subject_to with respect to class b stock alternative payment of dividends by way of the dividend access mechanism to the extent dividends are declared by the corporation y board_of directors on the class d shares and to receive a proportionate share of net assets of new parent upon dissolution no consideration other than plr-107486-05 class a stock and class b stock will be issued to the transferors pursuant to the proposed transaction n immediately after the proposed transaction and assuming i of the corporation x ordinary shares will be acquired by new parent in the exchange_offer new parent will have outstanding i approximately g shares of class a stock which will be held by participating corporation x shareholders and ii approximately p shares of class b stock which will be held by corporation y shareholders as well the class s shares which will be held by jvco the class a stock and the class b stock in the aggregate will have i of the voting power of all classes of new parent stock and except for the class s shares will represent the only outstanding classes of new parent stock o the proposed transaction will occur under a plan agreed upon before the transaction in which the rights of the parties are defined p all exchanges in connection with the corporation y transaction and the corporation x transaction to the extent corporation x ordinary shares are acquired at the end of the original term will occur on approximately the same date exchanges in connection with the corporation x transaction to the extent corporation x ordinary shares are tendered during any grace period will take place shortly thereafter q no stock of new parent issued pursuant to the proposed transaction will be placed in escrow or will be issued later under a contingent stock arrangement other than shares of class a stock and class b stock that may be held in a_trust or similar arrangement with respect to and in order to continue to meet compensatory obligations to employees officers and directors r there is no plan to issue stock of new parent in the near future other than in connection with the proposed transaction and no public offering of new parent stock is planned s no rights warrants or subscriptions of new parent are outstanding or will be issued or offered pursuant to the proposed transaction t to the knowledge of new parent_corporation x corporation y and their respective representatives there is no plan or intention on the part of any transferor to dispose_of any class a stock or class b stock received pursuant to the proposed transaction u there are and will be no options to purchase class a stock and class b stock from the transferors v there is no plan or intention on the part of new parent to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction plr-107486-05 other than on the open market pursuant to a general stock repurchase program or for purposes of hedging stock_option grants w taking into account any issuance of additional shares of new parent stock any issuance of stock for services the exercise of any new parent stock_rights warrants or subscriptions a public offering of new parent stock and the sale exchange transfer by gift or other_disposition of any of the stock of new parent to be received in the proposed transaction the transferors will be in control of new parent within the meaning of sec_368 x the proposed transaction allows the group to simplify its existing corporate structure increase its capital raising flexibility and provide greater management accountability efficiency and transparency at all levels of the group y the transferors will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to new parent pursuant to the proposed transaction z new parent will remain in existence and retain and use the assets transferred to it pursuant to the proposed transaction in a trade_or_business aa there is no plan or intention by new parent to dispose_of the assets transferred to it pursuant to the proposed transaction other than in the normal course of business operations bb the transferors on one hand and corporation x corporation y new parent and the group on the other hand will each pay their own expenses if any incurred in connection with the proposed transaction cc new parent will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the regulations immediately after the proposed transaction dd new parent is not eligible to make the election under sec_1362 to be taxed as a small_business_corporation as defined in sec_1361 ee to the knowledge of new parent_corporation x corporation y and their respective representatives no transferor is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor ff new parent will not be a personal_service_corporation within the meaning of sec_269a plr-107486-05 gg neither new parent_corporation x or corporation y will be a controlled_foreign_corporation within the meaning of sec_957 immediately before or after the proposed transaction hh neither new parent_corporation x or corporation y will be a passive_foreign_investment_company within the meaning of sec_1297 immediately before or after the proposed transaction ii neither trust nor trust will have any commercial purposes apart from non- u s tax mitigation purposes nor any commercial activities apart from ministerial activities related to these non-u s tax purposes rulings based solely on the information submitted and on the representations set forth above we rule that given the limited purposes of the deferred share route and the dividend access mechanism and the limited authority granted to the trustees the arrangements are not trusts within the meaning of sec_301_7701-4 and therefore are disregarded see generally revrul_73_100 1973_1_cb_309 and revrul_76_265 1976_2_cb_448 for illustrations of arrangements that do not constitute trusts based on ruling above for u s federal_income_tax purposes the deferred share route including the issuance of the class e shares and the existence of trust will be disregarded and will be considered merely a mechanical means of accomplishing the exchange of corporation x ordinary shares for new parent class a stock in the corporation x transaction the exchange_offer and the arrangement will be treated for u s federal_income_tax purposes as a single integrated transfer of property the corporation x ordinary shares and the corporation y ordinary shares by the transferors to new parent in exchange for new parent class a stock and class b stock as described above thus no gain_or_loss will be recognized by the transferors on the exchange of their stock for new parent stock sec_351 and sec_357 the transferors will not recognize any gain_or_loss under sec_367 on the exchange of their corporation x ordinary shares or corporation y ordinary shares as the case may be for new parent stock in the exchange_offer or the arrangement as the case may be except for any transferor who is a 5-percent stockholder of new parent for purposes of section sec_1_367_a_-3 of the regulations a new parent 5-percent stockholder immediately after the proposed transaction and does not enter into a gain_recognition_agreement plr-107486-05 within the meaning of section sec_1_367_a_-8 of the regulations an excluded transferor the basis in the new parent stock to be received by each transferor other than an excluded transferor in the exchange_offer or the arrangement will be the same as its basis in the corporation x ordinary shares or corporation y ordinary shares surrendered in exchange therefor sec_358 the holding_period of each transferor other than an excluded transferor in its new parent stock will include the period for which such transferor held its corporation x ordinary shares or corporation y ordinary shares surrendered in exchange therefor provided such corporation x ordinary shares or corporation y ordinary shares were held as capital assets within the meaning of sec_1221 based on ruling above for u s federal_income_tax purposes the dividend access mechanism including trust and the class d shares will be disregarded and will be considered merely a mechanical means of paying certain distributions on the class b stock dividends_paid to the holders of the class a stock and the class b stock including dividends_paid in respect of the class b stock through the dividend access mechanism will be considered for u s federal_income_tax purposes to be distributions paid_by new parent to its shareholders with respect to its stock under sec_301 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings further we express no opinion about the tax treatment on the exchange of the corporation y preferred_stock for cash additionally no opinion is expressed as to the reporting requirements of u s persons exchanging stock under sec_367 and sec_6038b and the regulations thereunder with respect to the proposed transaction see however sec_1_6038b-1 representations submitted by the taxpayers and accompanied by penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and procedural statements plr-107486-05 this ruling letter is directed only to the taxpayers who requested it and applies only to the facts of the proposed transaction sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to the federal_income_tax return of each taxpayer involved in the proposed transaction for the taxable_year in which the proposed transaction is completed to each of the taxpayers and to their authorized representative under a power_of_attorney on file in this office a copy of this letter is being sent sincerely __________________________ lewis k brickates branch chief branch associate chief_counsel corporate cc
